Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.

Response to Amendment
Applicant's reply of 12/302021 has been entered. The examiner will address applicant's remarks at the end of this office action.
 
Claim Objections
Claim 5 is objected to because of the following informalities:  
delete - - …according to the operative information… - -, 
and replace with “…according to the objective information…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method and an apparatus, therefore, the claims fall into a statutory category, and pass as eligible subject matter.  
 
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of reviewing an evaluation of an object, determining a value based on comparisons to similar objects, and then sharing that review and evaluation.  These actions describe the filtering of information that is based directly upon the social activities of other individuals. This can be expressed as managing personal behavior or relationships or interactions between people; which is a certain method of organizing human activity, and thus, an abstract idea.  Certain claims (8 – 15), depict actual business operation data and evaluations based on the business activities.  This can be expressed as business relations; which is a commercial interaction, and also a certain method of organizing human activity, and thus, an abstract idea as well.  
Both of the groups of activities described above also recite limitations that can practically be performed in the human mind, such as observations, evaluations, 

Claim 1, which is illustrative of claim 16, defines the abstract idea by the elements of:
A method for releasing an evaluation information comprising: receiving, a plurality of objective operation information of corresponding objects to be evaluated responsive to operation of the corresponding objects, wherein the objective operation information is based on operations that actually occurred, and each objective operation information carries an identity of an object to be evaluated, the identity of the object comprising a category code, and wherein the plurality of objective operation information is received; 
determining, a feature value corresponding to the object to be evaluated, computing the feature value according to said each objective operation information of an object to be evaluated that was received, and determining a category to which the object to be evaluated belongs according to the category code of the identity of the object to be evaluated; 
determining, a comparison value corresponding to the category, wherein the comparison value is determined according to feature values corresponding to part or all objects in the same category, and comparing, the feature value Page 2 of 24Application No. 16/463,872Application Filing Date: May 24, 2019Docket No. KEW21308PCTUScorresponding to the object to be evaluated with the comparison value, to create a comparison result of the feature value corresponding to the object to be evaluated; 
determining, an evaluation information of the object to be evaluated according to the comparison result; and,
releasing, the evaluation information to a user querying the evaluation information.
Claim 8 further defines the abstract idea by the elements of:
A method for releasing an evaluation information comprising: receiving, a plurality of payment information of a restaurant to be evaluated, wherein the plurality of payment information is based on payments that actually occurred, and each payment information carries an identity of the restaurant receiving the payment, the identity comprising a category code;
determining, a feature value corresponding to the restaurant to be evaluated, according to said each payment information received, and determining a category to which the restaurant belongs according to the category code of the identity of the restaurant to be evaluated; 
determining, a comparison value corresponding to the category, wherein the comparison value is determined according to feature values corresponding to part or all restaurants in the same category, and comparing, the feature value corresponding to the restaurant with the comparison value; 
determining, an evaluation information of the restaurant according to the comparison result; and,
releasing, the evaluation information of the restaurant to a user querying the evaluation information.



For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a server;
devices;
a network;
a receiving module;
a determining module;
a comparing module; and,
a releasing module.

The server, devices, network, and modules in these claims are recited at a high-level of generality - as a generic server accessing information and performing a generic computer function of analyzing (determining and comparing) data based on general information - such that it amounts to no more than mere instructions to apply the exception using a generic computer component. This is just linking the execution of the abstract 

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and lead to the same conclusion.

Dependent claims 2, 4, 5, 17, 19, and 20, contain further recitations to the same abstract idea found in claims 1 and 16. The recitation to a period of time, current or historical, is reference to a common identifier for the reviewing of an evaluation. Furthermore, the recitations to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. Furthermore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

category or attribute is further refinement of the social activity defined. Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. In addition, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claims 6 and 7 contain further recitations to the same abstract idea found in claim 1. The recitation to a score or rating is further refinement of the social activity (an evaluation) defined.  Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. In addition, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

payment information, number of collections, period of time (current or historical), are aspects inherently defined in the mental process of collecting information, analyzing it, and displaying certain results of the collection. Using similar periods of time refines the robustness of the comparison of these transactions, but are still simple further refinements. Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.  In addition, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claim 11 contains further recitations to the same abstract idea found in claim 8. The recitations to geographical area is a simple refinement of the abstract idea of collecting information. Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment.   This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. In addition, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.
score or rating is further refinement of the evaluating step of the mental process identified.  Furthermore, the recitation to a server is a reference to a generic computer environment. The additional elements simply instruct one to practice the abstract idea of a certain method of organizing human activity in a computer environment. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.  In addition, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.


Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not fully persuasive.  Examiner will first address the prior rejections of claims 1, 2, 16, 17, and 20 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph.  This prior rejection was based on newly added language of “objective” per amendments of 05/10/2021.  Applicant’s current argument, on page 17 of Remarks, expresses this term per the dictionary definition, namely, “based on facts”; - or -, the opposite of subjective. Applicant had not used the term “objective” within the Specification to describe operation information, therefore, there was some confusion as to what this descriptive language was purported to recite.  However, Applicant has now provided an intended meaning for this term and Examiner is satisfied that any indefiniteness is overcome.  Therefore, the prior rejection of claims 1, 2, 16, 17, and 20 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph is withdrawn.

Applicant has amended claims 1, 8, 9, and 16 and has cited support for the actions of “operations occurring on a plurality of devices”.  These amendments, together with Applicant’s comments, as well as yet another reading of the Specification, have given the Examiner an understanding of the method recited and Examiner believes one of ordinary skill in the art would understand what is being claimed.  Therefore, the prior rejection of claims 1, 8, 9, and 16 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph is withdrawn.  

Applicant next argues patentability under 35 U.S.C. § 101, and the prior rejection of claims 1 – 20.  Examiner respectfully disagrees with Applicant and finds the arguments not persuasive.  
Applicant first argues, on page 13 of Remarks, that the claims do not fall under any of the enumerated sub-groupings of abstract ideas – namely, that the claims “do not require any sort of management of personal behavior and relationships or interactions between people” and “the claim limitations clearly cannot be achieved via organized human activity nor can they be practically performed in the human mind.”  See page 13 of Remarks.  

Examiner adds that the instant application is strikingly similar to Electric Power Group, in that they claim “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.  Examiner compares this language to the instant claim 1; “receiving information, determining a value, and releasing the information to a user”. As such, the claims recite abstract ideas.  

Applicant next argues analysis under Step 2A, Prong 2 review, and states that amended claim 1 integrates the application into a practical application.  Examiner respectfully disagrees based on the following reasoning.  First, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another server, devices, network, and modules in these claims are recited at a high-level of generality - as a generic server accessing information and performing a generic computer function of analyzing (determining and comparing) data based on general information - such that it amounts to no more than mere instructions to apply the exception using a generic computer component. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. See MPEP 2106.05(f). As a result, the claims are found to be directed to the abstract idea identified by the examiner.

Applicant adds, on page 15 of Remarks, that the improvement required are reflected in “improved accuracy and improved computing efficiency of the server.”  Applicant adds, “Furthermore, the evaluation information that is determined based on this comparison value is more accurate.”  Examiner finds these arguments not persuasive for a few reasons. First, the only reference to any improvement within the Specification implies, “improves the accuracy for releasing the evaluation information” and “improves the convenience for their search”, at [0011]; and, “improve the real-time performance of the evaluation information”, at [0043].  These all aim towards improving the method of reviewing an evaluation of an object, determining a value based on comparisons to similar objects, and then sharing that review and evaluation. Therefore, they are more effective at improving an abstract idea than they are at improving the functioning of a computer or an improvement to other technology.  
 The second reason is if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.  The Examiner has determined that these claims are recited at a high-level of generality - as a generic server accessing information and performing a generic computer function of analyzing (determining and comparing) data based on general information - such that it amounts to no more than mere instructions to apply the exception using a generic computer component. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. See MPEP 2106.05(f). 
Since the examiner has concluded the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. As Applicant has not proffered any evidence in the Remarks, the Examiner finds this argument not persuasive.  

Applicant lastly argues analysis under Step 2B review, and “submits that the claim 1 as a whole amounts to significantly more than a judicial exception” and again argues technical advantages.  See page 15.  Examiner respectfully disagrees and finds this argument not persuasive.    
As detailed above, under Step 2B analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception 

Applicant’s final argument begins on page 18 of Remarks and discusses rejection of claims 1 – 20 under 35 U.S.C.  § 103.  Applicant would like to rely on a combination of elements in amended claim 1 (as well as claim 16) that is not disclosed in the prior art.  See pages 19-20 and (21.)  Examiner finds these arguments persuasive and agrees that the cited prior art of record does not disclose the claimed combination of “…the identity of the object comprising a category code, … determining, a feature value corresponding to the object to be evaluated;…determining a category to which the object to be evaluated belongs according to the category code of the identity of the object to be evaluated;… determining, a comparison value corresponding to the category, wherein the comparison value is determined according to feature values corresponding to part or all objects in the same category, and comparing, the feature value Page 2 of 24Application No. 16/463,872 Application Filing Date: May 24, 2019Docket No. KEW21308PCTUScorresponding to the object to be evaluated with the comparison value, to create a comparison result of the feature value corresponding to the object to be evaluated.”  Therefore, the prior rejections of claims 1 – 7 and 16 – 20 are withdrawn.

Regarding claim 8, Applicant argues on page 22, amendments to claim 8 that are similar to those in claim 1.  However, instead of operation information being used to “…the identity comprising a category code, determining, a feature value corresponding to the restaurant to be evaluated;…determining a category to which the restaurant belongs according to the category code of the identity of the restaurant to be evaluated; determining, a comparison value corresponding to the category, wherein the comparison value is determined according to feature values corresponding to part or all restaurants in the same category, and comparing, the feature value corresponding to the restaurant with the comparison value;….”  Therefore, the prior rejections of claims 8 - 15 are withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kuznetsova (US20160328761) discloses automatic review excerpt extraction.  Zeviar (US20150302502) details electronic computer engines for analytical searching and methods of use thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687